DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/568,508 filed on 09/12/2019.
3.	Claims 1-20 are pending.  

Claims 1, 10 and 17 are independent claims.  

Specification

4.	The disclosure is objected to because of the following informalities: The disclosure consists of abbreviations which are not written out the first time they are used (e.g. RAM, ROM, EPROM, CD-ROM, DVD).  Abbreviations must be written out the first time they are used in the disclosure, again in the abstract, and again in the claims, as the intent of their meaning is likely to be changed over time.
Appropriate correction is required. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Any amendment to the disclosure must be supported by the disclosure as originally filed. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory and/or abstract subject matter.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because claim 17 recites a “system for power path identification …” that has been reasonably interpreted as a computer program, software, listing per se (see paragraph [0007]).  Claim 17 recite the “system for power path identification …” which does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C 101 (process, machine, manufacture, or composition of matter), e.g., since the claim is directed to software. Therefore, claim 17 is rejected as non-statutory – see MPEP 7.05.01.  
	Claims 18-19 do not remedy the deficiencies of claim 10 and 17, and are also rejected as non-statutory.

Claim Interpretation   

7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “data over power communication module” and “path identifier adding component” in claims 10, 11 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brech et al., U.S. Patent No. 7,917,792 (hereinafter Brech).
   In regards to claim 1, Brech teaches: 

A method for power path identification in a power distribution system, the method comprising: transmitting, a data signal through a power line infrastructure including adding an identifier value at multiple points of the infrastructure to the data signal to form a concatenated path identifier formed of the identifier values (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line), (column 2, lines 5- 22, see a power distribution system that comprises an input power line configured to supply power produced by a power source, one or more power distribution components operatively connected to receive power supplied by the power source, one or more intelligent system resources, and a power management component. Each power distribution component has one or more power outputs 
reading the path identifier at a reading point of the infrastructure to obtain power path information from the reading point in the power line infrastructure (column 4, lines 8-10, see the power management procedures performed by service processor 190 can include, for example, automated meter reading), (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line, 570 Each system resource passes list to power management node, 580 power management node builds power distribution tree), (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components) and nd column, lines 31-35, see a power management component configured to receive each list generated the one or more system resources from the system bus and to process each list to generate a mapping of the at least one power distribution component from which each system resource receives power).

   In regards to claim 2, Brech teaches: 
transmitting the data signal through the power line infrastructure transmits the data signal downstream to a supply point of the power line (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).  
the path identifier includes concatenated identifier values from a power line source (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in 

   In regards to claim 3, Brech teaches: 
transmitting the data signal through the power line infrastructure transmits the data signal upstream to a source point of the power line (column 4, lines 58-61, see  the power line communication can use a frequency band and any modulation method that is appropriate for the signal transmission characteristics of the power wiring used) and (column 5, lines 2-8, see each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components). 
the path identifier includes identifier values from one or more power line end supply points (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in 

   In regards to claim 4, Brech teaches: 
the path identifier including values from more than one power line end supply point is in the form of a tree model branching from the more than one power line end supply point (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line, 570 Each system resource passes list to power management node, 580 power management node builds power distribution tree).

   In regards to claim 5, Brech teaches: 
adding an identifier value at one of the multiple points includes: reading a path identifier at the point; adding a value identifier of the point to concatenate it to the path identifier; and transmitting the concatenated path identifier (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-4, each downline device in a path adds its corresponding identification information to the modulated communication signal). 

   In regards to claim 6, Brech teaches: 

   In regards to claim 7, Brech teaches: 
the power distribution system is a datacenter system (column 1, lines  16-48 , see a data center typically includes numerous multi-shelf cabinets or racks each holding multiple devices or enclosures such as servers, disk drives, and other computer devices, and can occupy one room of a building, one or more floors, or an entire building…. The power requirements for data centers are facilitated by power distribution systems, which are complex systems in many respects: multiple sources of power, multiple power consuming devices, and multiple power paths to distribute power from one specific power source to a specific power consuming device). 
the multiple points are selected from a group of: a transformer, a distribution board, a distribution unit, a power supply circuit, a power line branch through which a power line runs (column 8, lines 11-18, see a power distribution system that comprises an input power line configured to supply power produced by a power source, one or more power distribution components operatively connected 

   In regards to claim 8, Brech teaches: 
the reading point is one of the multiple points of a power line at which a source identifier path or a destination identifier path to or from the reading point is required (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).

   In regards to claim 9, Brech teaches:
the path identifier is configured to add identifier values for types of connection points in a known format (column 4, lines 64-67, see the identification data passed by each power component or system resource can comprise, for example, a discrete IP address or other identifier such as a serial number that can uniquely identify the device and the outlet plug of the device from which the power is being supplied).  

   In regards to claim 10
A path identification device for power path identification, the device configured to be provided at a connection point in a power distribution system comprising: a path identifier reading component for receiving a read data signal from the data over power communication module of a path identifier at the connection point of an infrastructure, wherein the path identifier is formed of concatenated identifier values of multiple connection points on a path of the power line to or from the connection point (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line), (column 2, lines 5- 22, see a power distribution system that comprises an input power line configured to supply power produced by a power source, one or more power distribution components operatively connected to receive power supplied by the power source, one or more intelligent system resources, and a power management component. Each power distribution component has one or more power outputs for distributing power along a power line connected thereto and is configured to modulate a carrier signal containing identification data along the power line connected to each output…  Each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, see each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to 
a data over power communication module for data signal transmission in a power line at the connection point using a predefined frequency (column 4, lines 58-61, see the power line communication can use a frequency band and any modulation method that is appropriate for the signal transmission characteristics of the power wiring used).
for data signal reading from the power line at the connection point; a path identifier adding component for providing an identifier value to the data over power communication module for transmission at the connection point (column 4, lines 8-10, see the power management procedures performed by service processor 190 can include, for example, automated meter reading), (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line, 570 Each system resource passes list to power management node, 580 power management node builds power distribution tree), (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components) and (column 8, 2nd column, lines 31-35, see a power management component configured to receive each list generated the one or more system resources from the system bus and to process each list to generate a mapping of the at least 

   In regards to claim 11, Brech teaches: 
the data over power communication module includes a downstream transmittal component for transmitting the data signal downstream to a supply point of the power line (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).  
the path identifier includes concatenated identifier values from a power line source (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).  

   In regards to claim 12
the data over power communication module includes an upstream transmittal component for transmitting the data signal upstream to a source point of the power line (column 4, lines 58-61, see  the power line communication can use a frequency band and any modulation method that is appropriate for the signal transmission characteristics of the power wiring used) and (column 5, lines 2-8, see each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).
the path identifier includes concatenated identifier values from one or more power line end supply points (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).  

   In regards to claim 13, Brech teaches: 

   In regards to claim 14, Brech teaches:
a display device for displaying the path identifier from the reading component at the connection point (column 5, lines 36-50, see service processor 190 can be configured to generate the power distribution tree showing the topology of power line connections in 
table form, as depicted in FIG. 3. Data table 300 of FIG. 3 shows servers 140 and 150 as receiving input power from PDU 120, server 160 as receiving input power from both PDU 120 and PDU 130 redundantly, servers 170 and 180 as receiving input power from PDU 130, PDU 120 and PDU 130 as receiving input power from UPS 110, and UPS 110 as receiving input power from the utility. In exemplary embodiments, service processor 190 can be configured to continually monitor the identification information provided from the servers to dynamically update and re-configure the power distribution tree as power line connections are added, disconnected, and otherwise re-wired in the system).

claim 15, Brech teaches:
an output component for outputting the path identifier from the reading component to a remote management system (column 5, lines 36-50, see service processor 190 can be configured to generate the power distribution tree showing the topology of power line connections in table form, as depicted in FIG. 3. Data table 300 of FIG. 3 shows servers 140 and 150 as receiving input power from PDU 120, server 160 as receiving input power from both PDU 120 and PDU 130 redundantly, servers 170 and 180 as receiving input power from PDU 130, PDU 120 and PDU 130 as receiving input power from UPS 110, and UPS 110 as receiving input power from the utility. In exemplary embodiments, service processor 190 can be configured to continually monitor the identification information provided from the servers to dynamically update and re-configure the power distribution tree as power line connections are added, disconnected, and otherwise re-wired in the system). 

   In regards to claim 16, Brech teaches: 
the path identification device is integrated into a building management system device at a connection point (column 1, lines 16-48, see data center typically includes numerous multi-shelf cabinets or racks each holding multiple devices or enclosures such as servers, disk drives, and other computer devices, and can occupy one room of a building, one or more floors, or an entire building…. The power requirements for data centers are facilitated by power distribution systems, which are complex systems in many respects: multiple sources of power, multiple power consuming devices, and 

   In regards to claim 17, Brech teaches: 
A system for power path identification in a power distribution system, the system comprising: a plurality of path identification devices each provided at a connection point of the power distribution system and configured to: transmit a data signal through a power line infrastructure including adding an identifier value of the connection point to the data signal to form a concatenated path identifier with identifier values of other connection points (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line), (column 2, lines 5- 22, see a power distribution system that comprises an input power line configured to supply power produced by a power source, one or more power distribution components operatively connected to receive power supplied by the power source, one or more intelligent system resources, and a power management component. Each power distribution component has one or more power outputs for distributing power along a power line connected thereto and is configured to modulate a carrier signal containing identification data along the power line connected to each output…  Each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, 

read the path identifier at the connection point of the infrastructure to obtain power path information to or from the connection point in the power line infrastructure (column 4, lines 8-10, see the power management procedures performed by service processor 190 can include, for example, automated meter reading), (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line, 570 Each system resource passes list to power management node, 580 power management node builds power distribution tree), (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components) and (column 8, 2nd column, lines 31-35, see a power management component configured to receive each list generated the one or more system resources from the system bus and to process each list to generate a mapping of the at least one power distribution component from which each system resource receives power).

claim 18, Brech teaches: 
a path identification device is configured to read the path identifier at the connection point of a path identifier including concatenated identifier values from a power line source transmitted downstream to the connection point (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components) and (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus). 

   In regards to claim 19, Brech teaches: 
a path identification device is configured to read the path identifier at the connection point of a path identifier including concatenated identifier values from a power line supply transmitted upstream to the connection point (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus.) and (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path 

   In regards to claim 20, Brech teaches: 
the system is integrated into a building management system including a building management controller including a processor and a memory configured to provide computer program instructions to the processor to execute function to manage the building management system (column 1, lines  16-48 , see data center typically includes numerous multi-shelf cabinets or racks each holding multiple devices or enclosures such as servers, disk drives, and other computer devices, and can occupy one room of a building, one or more floors, or an entire building…. The power requirements for data centers are facilitated by power distribution systems, which are complex systems in many respects: multiple sources of power, multiple power consuming devices, and multiple power paths to distribute power from one specific power source to a specific power consuming device). 
Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Yamamoto  et al., 	11038373   A power transmission system 

Marinelli et al., 	10812339   Determining power path


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193